Citation Nr: 0002170	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  94-16 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts




THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or at the 
housebound rate.  




REPRESENTATION

Appellant represented by:	Blinded Veterans Association







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1942 to July 
1944.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1992 rating decision of the RO.  

The Board notes that, in a rating decision of July 1998, the 
RO adjudicated additional claims of service connection for 
visual loss due to glaucoma and detached retina, stroke 
residuals and hearing loss and for an increased rating for 
the service-connected anxiety reaction with conversion 
features and schizoid features.  These additional matters 
have not been developed for appellate review and are referred 
to the RO for appropriate action.  



REMAND

Here, the Board observes that the RO has developed the 
veteran's claim primarily as a claim for entitlement to a 
special monthly pension under the provisions of 38 C.F.R. 
§ 3.351(c)(1) regarding visual acuity.  The Board notes that, 
although the veteran has repeatedly contended that he is 
blind, the record does not indicate that the veteran has 
received a recent VA visual examination to determine his 
specific level of visual acuity or visual field contraction.  
However, an April 1992 report of a February 1992 VA 
examination for diseases and injuries of the brain noted a 
diagnosis of "longstanding loss of vision and legal 
blindness."  Additionally, the report noted that the veteran 
had only a small concentric area of vision in the lower area 
of his right eye.  

The Board also notes that, although the veteran indicated 
that he had suffered other disabilities, including the 
residuals of a stroke, the record does not indicate that the 
claim was developed to adequately consider whether the 
veteran might also have qualified for a special monthly 
pension due to a factual need for the regular aid and 
attendance of another person under the provisions of 
38 C.F.R. § 3.351(b)(3) and 3.352(a).  Indeed, the record 
included December 1995 and January 1996 admission reports 
from the Lake City, Florida, VA Medical Center (MC) that 
listed admitting diagnoses of left side numbness, numbness of 
the upper extremities, and left carotid stenosis.  However, 
the medical records associated with these admissions are not 
associated with the claims folder.  VA medical records 
concerning treatment prior to a Board decision are 
constructively deemed to be before the Board.  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 
611 (1992).  

In July 1994, the veteran submitted a claim of service 
connection for an eye disorder.  A July 1994 rating decision 
by the RO informed the veteran of the decision that new and 
material evidence had not been submitted in order to reopen 
his claim for service connection for an eye disorder.  The 
veteran then submitted an August 1994 Notice of Disagreement 
and the RO issued a November 1994 Statement of the Case.  
However, the RO has determined that the veteran did not 
submit a substantive appeal with respect to this matter.  

The Board also observes that the record includes a May 1998 
written statement which indicated that the veteran wanted to 
withdraw the non-service-connected claim and pursue only 
claims regarding service connection.  When read in light of 
earlier statements, it appears that the veteran is claiming 
service connection for eye disability and possibly other 
conditions.  Indeed, the record appears to require 
clarification in this regard.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
clarify whether he intended to withdraw 
the claim for special monthly pension 
benefits.  The RO should undertake all 
indicated action based on the response 
from the veteran.  

2.  If indicated, the RO also should take 
all appropriate development with respect 
to the claim of service connection for an 
eye disorder.  In particular, appropriate 
steps should be taken to contact the 
veteran in order to request that he 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the claimed eye disorder.  
The veteran should be specifically 
instructed to provide all medical 
evidence which tends to support his 
assertions that he has current eye 
disability due to disease or injury in 
service.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request.  

3.  After undertaking all development 
deemed appropriate, the RO should review 
the record in order to adjudicate any 
claim deemed to be on appeal.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

